Exhibit 32 Certification pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002 Donald Mindiak, President and Chief Executive Officer and Kenneth D. Walter, Chief Financial Officer of BCB Bancorp, Inc. (the “Company”) each certify in his capacity as an officer of the Company that he has reviewed the quarterly report of the Company on Form 10-Q for the quarter ended June30, 2011 and that to the best of his knowledge: the report fully complies with the requirements of Section13(a) of the Securities Exchange Act of 1934; and the information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the Company. The purpose of this statement is solely to comply with Title 18, Chapter 63, Section1350 of the United States Code, as amended by Section906 of the Sarbanes-Oxley Act of 2002. August12, 2011 /s/ Donald Mindiak President and Chief Executive Officer August12, 2011 /s/ Kenneth D. Walter Chief Financial Officer 39
